Citation Nr: 0914998	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
injuries, bilateral feet.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to 
March 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence indicating that 
the Veteran currently has bilateral hearing loss, residuals 
of cold injuries of both feet, or PTSD.

3.  There is no competent medical evidence indicating that 
the Veteran currently has tinnitus, or that complaints of 
tinnitus are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for residuals of cold 
injuries, bilateral feet are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2004 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The December 2004 RO rating decision reflects 
the initial adjudication of each of the claims for service 
connection on appeal.  Hence, the June 2004 letter-which 
meets all four of Pelegrini's content of notice requirement- 
also meets the VCAA's timing of notice requirement.
 
While the Veteran was not provided information regarding 
disability ratings and effective dates until a March 2006 
notice letter, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies 
each of the claims for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's March 1955 
separation physical examination and VA medical records.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.

Additionally, it appears that, except for the Veteran's March 
1955 separation physical examination associated with the 
claims file, his service treatment records for his active 
military service may be unavailable, due to an accidental 
fire at the National Personnel Records Center.  The Board 
wishes to make it clear that it understands that the Court 
has held that, in cases where records once in the hands of 
the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Moreover, no further development to create any additional 
evidence for consideration in connection with any of the 
claims on appeal is warranted, even though the Veteran's 
representative contends in a September 2006 written statement 
that a VA examination to provide a diagnosis and nexus 
opinion for each claimed disability is warranted.  As 
explained in more detail below, the claims for service 
connection are being denied because there is no medical 
evidence whatsoever that the Veteran currently has any of the 
claimed disabilities on appeal, or in the matter of his claim 
for tinnitus, evidence of a current disability linked to 
service.  As the current record does not reflect even a prima 
facie claim for service connection, there is no requirement 
for VA to arrange for a medical examination and/or to obtain 
a medical opinion in connection with the claims being denied.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

As noted above, in light of the possibility that some of the 
Veteran's STRs are missing, judicial case law increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, it does not lower the legal standard for proving a 
claim for service connection.   See Russo v. Brown, supra.  
It is indeed unfortunate that some of the Veteran's STRs 
records may be unavailable.  However, the initial requirement 
for establishing a valid claim for service connection 
consists of evidence of a current disability, as mentioned, 
and with regard to the Veteran's claimed tinnitus, bilateral 
hearing loss, residuals of cold injuries to the bilateral 
feet, and PTSD, this objective criterion has not been met. 

A.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385. Even though disabling hearing loss is not demonstrated 
at separation, a Veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that the Veteran's March 1955 
separation examination report indicates normal bilateral 
hearing, with a result of 15/15 for both ears using both 
whispered and spoken voice tests.  There were no complaints 
or findings pertaining to the Veteran's hearing noted and his 
ears were evaluated as clinically normal. 

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this regard, there are no records showing continued 
complaints or treatment for bilateral hearing loss following 
separation from service. VA outpatient treatment records from 
May 2003 to April 2004 reflect no complaints, findings or 
diagnoses for any hearing loss, to include an absence of any 
audiometric reports.  The Board also notes that in September 
2005, the Veteran submitted a VA Form 21-4142 in which he 
indicated that he received medical treatment for his ears 
from 1955 to 1977, and that these private medical records 
were unavailable.  More significantly, the Veteran has not 
identified receiving current treatment for bilateral hearing 
loss.  

Accordingly, there is no evidence that the Veteran currently 
has any hearing loss disability that meets the criteria set 
forth in 38 C.F.R. § 3.385.  Therefore, the appellant's claim 
for service-connected disability benefits for bilateral 
hearing loss cannot be granted.  See Brammer, supra.

B.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus. The Veteran 
claimed service connection for tinnitus in his April 2004 
application for VA compensation benefits.  However, there is 
no competent evidence of a diagnosis of tinnitus in the 
record.  As noted above, the Veteran is not competent to 
provide such a diagnosis.  See Espiritu, supra.  Thus, 
without competent evidence that the Veteran has tinnitus, the 
claim cannot be granted.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  

However, since tinnitus is a subjective disability, it is 
possible that the Veteran's report of tinnitus could be 
indicative of current disability.  Even if the Board accepted 
that the Veteran has a current diagnosis of tinnitus, there 
is a lack of competent evidence that tinnitus is related to 
the Veteran's service to include evidence of continuity of 
symptomatology.  As noted above, the Veteran first reported 
tinnitus in April 2004, contemporaneous with his claim for VA 
compensation benefits.  The Board further notes that there 
are no records showing continued complaints or treatment for 
ringing in the ears (tinnitus) following separation from 
service.  Importantly, no medical professional has provided a 
nexus between the Veteran's post service report of tinnitus 
and service.  Accordingly, for the reasons stated above, the 
Board finds that service connection for tinnitus is not 
warranted. 

C.  Residuals of cold injuries, bilateral feet

Initially, the Veteran's March 1955 separation examination 
does not demonstrate treatment for or a diagnosis of a 
bilateral foot disorder.  His separation physical examination 
is negative for musculoskeletal defects and shows that his 
feet were evaluated as clinically normal.  Post-service VA 
medical records are negative for complaints or treatment for 
the Veteran's feet.  There is only reference to knee 
disorders and related gout.  Accordingly, the Board finds 
that there is no indication in any objective medical evidence 
associated with the claims file that the Veteran currently 
has bilateral feet disabilities, to include residuals of cold 
injuries, and neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.

In the instant case, the claim for service connection for 
residuals of cold injuries, bilateral feet must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.  
See Brammer, supra.

D.  PTSD

A review of the evidence of record demonstrates that no PTSD 
was found on separation from service, and it was noted under 
psychiatric that the Veteran was evaluated as clinically 
normal.  Moreover, in the VA medical records dated after the 
Veteran's separation from service, there was no showing that 
the Veteran had PTSD.  The only indication that the Veteran 
had a psychiatric disorder was found in an October 1973 VA 
hospital record which concluded that after the Veteran was 
involved in a 1973 automobile accident, the Veteran developed 
phobic fears.  He was diagnosed with neurosis with marked 
anxiety and phobic features.  An April 1976 VA examination 
report also noted that the Veteran reported after his 1973 
automobile accident he developed severe fears of various 
situations.  The diagnosis was depression severe endogenous 
various manifestations of withdrawal and panic state.  In 
addition, an April 2004 VA outpatient record notes that 
screening for PTSD was negative.  Furthermore, neither the 
Veteran nor his representative has submitted any evidence 
even suggesting that the Veteran currently has PTSD.  
Although the Veteran reported treatment for a mental disorder 
by the VA from 1975 to 1978, as noted above, such disorder 
was not diagnosed PTSD and the onset was contemporaneous with 
an automobile accident in 1973.  Hence, the medical evidence 
does not support his assertions that he had PTSD related to 
service.  In short, no medical opinion or other medical 
evidence showing that the Veteran currently has PTSD has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

Nor has the Veteran provide the specifics of his alleged 
stressful events in service to enable corroboration of his 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. at 91. 
(The existence of an event alleged as a stressor that results 
in PTSD (though not the adequacy of the alleged event to 
cause PTSD) is an adjudicative, not a medical determination).  
In this regard, the Veteran response in a September 2005 VA 
PTSD questionnaire was merely that "all [his] problems were 
from [his] stay in Korea from November 1953 to February 
1955".  Thus, the Veteran's claim for service connection for 
PTSD must be denied.

D.  All disabilities

The Board has considered the Veteran's statements, and his 
representative's statements on his behalf.  The Veteran and 
his representative are each competent as a lay person to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran and 
his representative are not competent to offer medical opinion 
as to a diagnosis of claimed disability or nexus to service, 
as there is no evidence of record that they have specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their statements do not constitute 
competent medical evidence for the purpose of establishing a 
current disability.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss, tinnitus, residuals of 
cold injuries of both feet, and for PTSD must be denied. In 
reaching these conclusions, the Board has considered the 
benefit-of-the- doubt doctrine; however, in the absence of 
any competent evidence to support the claims, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of cold injuries, bilateral 
feet, is denied.

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


